Title: To George Washington from Ann Welsh, 29 December 1796
From: Welsh, Ann
To: Washington, George


                        Sir
                            
                                New London December 29  1796
                        
                        	I have had the honor to address you when in Private life, you was  to Say as a Private Citizen you could not do anything for me without the appearance of assuming too  your Excellency  fit to Set as President, permit me once more to address your Excelly  which I am , the high Character you  my  had not necessity  me to make this application.you was pleased to honor me  that Certificate and a Petition. I have Apply to Congress for the  of the  or a Sum of fifty or Sixty pounds a year that I may Spend the Evening of my days in peace and Quietness. They refuse me  Small a recompense for the loss of a Husband and Brother in whose service both their Lives were Sacrificed—to you alone Sir I look for Justice in the Laws of our Country. Your Excellency possibly have forgot my Story among the many Scenes in which you have been engaged—my husband Capt  Welsh who Commanded the  in the unfortunate Attack upon the front in which he lost his life bravely fighting at the head of them—my Brother
                            
                            
                        Capt. Geo. Hurlbut who commanded a Company of light Horse in Coll Sheldons Regt till in defending a Vessel with Stores in the N. River he receiv’d a wound under which he languished till the 8th day of May 1783, when he expired haveing Sufferd the most excruciating pain beyond the power of Language to express.I leave it with you Sir to take Such measures as your Heart may dictate to relieve a Widow, whose thanks will be all in her power to return—may the Supreme Disposer of all events render the Journey of life both happy and prosperous, and when you retire from Government may your years be many and Happy, that our Legislature may Appeal to you in Cases of difficulty as the Children of Israel did unto Moses, is the Ardent prayers of your Exys Oblig’d and very Humble Servant
                        
                    Ann Welsh